Citation Nr: 0527814	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 until 
December 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from July 2003 and 
December 2003 rating decisions of the VA Regional Office (RO) 
in Lincoln, Nebraska that denied, among other things, service 
connection PTSD.  The veteran expressed dissatisfaction with 
this determination and has perfected an appeal to the Board.  

The veteran was afforded a videoconference hearing before the 
undersigned Member of the Board.  The transcript is of 
record. 


REMAND

The veteran asserts that he now has PTSD as the result of 
traumatic events he experienced in Vietnam.  He testified 
upon personal hearing on appeal in March 2005 that he came 
under enemy fire and was wounded as the result of hostile 
action.  

Review of the record discloses that upon the filing of his 
claim in April 2003 for conditions that included PTSD, the 
veteran was sent a general letter dated in May 2003 notifying 
him of VA's duty to assist him in the development of his 
claims.  The record reflects, however, that the appellant was 
not advised of what the evidence had to show for service 
connection for PTSD.  Such notice is required.  The Board 
thus finds that the veteran has not been afforded adequate 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), and the case must be remanded to 
address this deficiency.  

On remand, the appellant should be offered an opportunity to 
provide additional and specific information that would permit 
searches regarding his claimed stressors.  He should be asked 
if he remembers more details, particularly names of 
individuals wounded or killed in action.  He should be 
reminded that he can also provide statements by individuals 
who served with him that include more detail.  

The Board notes that the record reflects various clinical 
assessments of PTSD based on the appellant's reported 
stressors.  On VA examination in June 2003, the VA examiner 
stated that PTSD was diagnosed on self report, and indicated 
that this was because neither combat nor receipt of the 
Purple Heart could be substantiated.  In this regard, it does 
not appear that the RO has attempted to verify the stressor 
incidents already described by the appellant.  The appellant 
avers that he was subjected to enemy attacks.  The Board also 
notes that he has been service connected for what has been 
described by VA as a shrapnel wound abrasion.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the Court stated that 
the veteran's unit records constituted independent 
descriptions of attacks that were experienced by the 
veteran's unit when he was stationed in Vietnam, which, when 
viewed in the light most favorable to the veteran, 
objectively corroborated his claim of having experienced 
hostile action.  

The Board thus finds that further action should be taken in 
an attempt to corroborate the veteran's stressful 
experiences.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) and any other 
applicable legal precedent is 
completed.  In particular, the RO must 
notify the appellant of the specific 
information and evidence yet needed to 
substantiate his claim of service 
connection for PTSD, and of what part 
of such evidence he should obtain, and 
what part the RO will attempt to obtain 
on his behalf.  He should also be told 
to provide any evidence in his 
possession that is pertinent to his 
claim. See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 
373-374 (200

2.  The veteran should be contacted and 
sent a PTSD development letter 
requesting more detailed information 
about his service in Vietnam and 
claimed stressors, as well as his units 
of assignment, and the circumstances of 
his claimed combat-related incidents.  
The veteran should also be told that he 
may submit statements from individuals 
who served with him and who might have 
information regarding any of the 
stressful incidents experienced by the 
veteran, including his participation in 
any enemy attacks.

3.  The RO should attempt to verify the 
occurrence of the veteran's claimed 
stressors through official channels.  
All agencies that might assist in this 
investigation should be contacted.  Any 
information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that effect 
should be placed in the claims file.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

